                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

UNITED STATES OF AMERICA and              )
THE PEOPLE OF THE VIRGIN ISLANDS          )
                                          )
            v.                            )                    Criminal Action No. 2017-0005
                                          )
GILROY ELCOCK,                            )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the Government

Renee D. Dowling, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                   MEMORANDUM OPINION

Lewis, Chief Judge

         THIS MATTER comes before the Court on Defendant Gilroy Elcock’s (“Defendant”)

“Rule 29 Motion for Judgment of Acquittal or For A New Trial” (“Rule 29/33 Motion”) (Dkt. No.

97), and the Government’s “Opposition to Defendant’s Motion for Judgment of Acquittal” (Dkt.

No. 99). For the reasons discussed below, the Court will deny Defendant’s Motion.

                                      I.      BACKGROUND

         Defendant was accused of having sexual relations with two minor female sisters while he

was in a relationship with the girls’ mother and living in their home. 1 On February 21, 2017,

Defendant was charged in a twelve count Indictment. (Dkt. No. 1). 2 Counts 1, 3, 5, 7, 9, and 11 of



1
    The victims were a 16-year-old, identified as J.S., and a 12-year-old, identified as J.J.S.
2
    Unless otherwise noted, all docket references herein refer to Criminal Action No. 2017-0005.
the Indictment charged Defendant with multiple counts of Production of Child Pornography, in

violation of 18 U.S.C. § 2251(a); Count 6 charged Defendant with Possession of Child

Pornography, in violation 18 U.S.C. § 2252(a)(4)(B); Counts 2 and 4 charged Defendant with

Aggravated Rape First Degree, in violation of 14 V.I.C. § 1700(a); and Counts 8, 10 and 12

charged Defendant with Aggravated Rape Second Degree, in violation of 14 V.I.C. § 1700a(a).

Id. 3

        While the case was proceeding under an earlier filed Information, the Court initially

scheduled trial in this matter for January 23, 2017, with pretrial motions due by December 26,

2016. (Criminal Action No. 2016-0027, Dkt. No. 26). On January 13, 2017, the Court entered a

Scheduling Order continuing the trial to February 10, 2017. (Id. at Dkt. No. 30). 4 At the time that

the Scheduling Order was entered, there were no pretrial motions pending in the case—the

deadlines for pretrial motions having expired on December 26, 2016. A Trial Management Order

was entered on January 18, 2017 with trial-related deadlines, including January 23, 2017 as the

deadline for motions in limine. (Id. at Dkt. No. 32).




3
   This case was initially docketed under Criminal Action No. 2016-0027 when the Government
filed a Complaint against Defendant on November 1, 2016. (Criminal Action No. 2016-0027, Dkt.
No. 1). This was followed by the filing of an Information on December 5, 2016. (Id. at Dkt. No.
21). When the Grand Jury returned an Indictment on February 1, 2017 and the Information was
dismissed, the case—as was customary—was assigned a new criminal action number: Criminal
Action No. 2017-0005. See Order granting the Government’s Motion to Dismiss Information,
issued on August 9, 2017 (Id. at Dkt. No. 55). The Indictment charged: two counts of Production
of Child Pornography, two counts of Aggravated Rape First Degree, and one count of Possession
of Child Pornography as it relates to J.J.S.; and four counts of Production of Child Pornography
and three counts of Aggravated Rape Second Degree as it relates to J.S.
4
  The January 23, 2017 trial was originally continued to February 6, 2017 (Criminal Action No.
2016-0027, Dkt. No. 28), and then on January 13, 2017, the Court continued that trial date to
February 10, 2017.
                                                 2
       On January 23, 2017, Defendant filed what was styled as a Motion in Limine seeking to

exclude photos and videos obtained by Homeland Security Investigations (“HSI”) from

Defendant’s electronic devices without a search warrant. (Id. at Dkt. No. 36). The Court

determined that, although Defendant’s filing was styled as a Motion in Limine, it was in reality a

motion to suppress evidence that required an evidentiary hearing, and which should have been

filed by the December 26, 2016 deadline for pretrial motions. (Id. at Dkt. No. 41 at 2). In any

event, the Court exercised its discretion to consider the untimely motion. However, because the

motion was filed too close to the trial date to permit briefing, an evidentiary hearing, and resolution

by the Court, the Court determined that a continuation of the trial was necessary. Id. Accordingly,

on January 26, 2017, the Court continued the trial pending further Order of the Court. Id. at 3.

       On February 1, 2017, the above-referenced Indictment was filed, which increased the

number of counts against Defendant from four to twelve. (Dkt. No. 1). Defendant was arraigned

before the Magistrate Judge on February 2, 2017. (Dkt. No. 5). At the arraignment, the Magistrate

Judge accepted Defendant’s plea of not guilty and orally set a new pretrial schedule, including a

deadline of February 21, 2017 for pretrial motions. Id. In addition, trial was scheduled for March

20, 2017. Id. The deputy clerk memorialized the schedule, including the pretrial motions deadline,

in a docket entry along with the filing of the minute entry for the arraignment proceedings. 5




5
  Specifically, Dkt. No. 5 reads: “Minute Entry for proceedings held before US Magistrate Judge
George W. Cannon: Initial Appearance as to Gilroy D. Elcock held on 2/2/2017, Arraignment as
to Gilroy D. Elcock (1) Count 1,2,3,4,5,6,7,8,9,10,11,12 held on 2/2/2017 (Discovery due by
2/8/2017, Motions due by 2/21/2017, Calendar Call set for 2/15/2017 09:00 AM in STX
Courtroom 3 before US Magistrate Judge George W. Cannon, Pretrial Conference set for 2/27/17
01:30 PM in STX Courtroom 1 before Chief Judge Wilma A. Lewis, Jury Selection set for
3/20/2017 09:30 AM in STX Courtroom 1 before Chief Judge Wilma A. Lewis.) (Court Reporter
FTR.) (TJ) (Entered: 02/02/2017).”
                                                  3
       On February 17, 2017, Defendant timely filed his Motion to Suppress in accordance with

the new schedule. (Dkt. No. 11). The Motion to Suppress was essentially a mirror image of the

document previously styled as a Motion in Limine that was filed on January 23, 2017. Following

an evidentiary hearing on April 4, 2017, the Court denied Defendant’s Motion to Suppress by

Memorandum Opinion and Order entered on May 9, 2017. (Dkt. Nos. 31 and 32).

       On May 15, 2017, the Court issued a Scheduling Order which set trial for July 24, 2017.

(Dkt. No. 34). On June 27, 2017, the Government filed a motion to continue the trial because its

case agent—Virgin Islands Police Department (“VIPD”) Detective Vanessa Richardson—was

unavailable to testify. (Dkt. No. 37). The Court granted the Government’s motion over Defendant’s

opposition (Dkt. No. 48), and trial was continued to August 14, 2017. (Dkt. No. 49). On July 13,

2017, a new Trial Management Order was entered with trial-related deadlines. (Dkt. No. 50).

       On July 24, 2017, the Government once again sought a continuation of trial, asserting that

another critical witness—Special Agent Dennis Carter of the Department of Homeland Security

(“SA Carter”)—was unavailable. (Dkt. No. 59). The Magistrate Judge denied the request for a

continuance. (Dkt. No. 67). The Government appealed the Magistrate Judge’s decision (Dkt. No.

69) and, on July 31, 2017, the undersigned Judge set aside the Magistrate Judge’s Order and

continued the trial to August 21, 2017. (Dkt. No. 70). As a result of the new trial date, the Court

entered a revised Trial Management Order on August 1, 2017, which pertained to the parties’

remaining trial-related deadlines. (Dkt. No. 71).

       On August 21, 2017, trial commenced with jury selection. (Dkt. No. 81). On August 22,

2017, the jury was sworn and opening statements were made. The Government called its first three

witnesses, and they were examined. Approximately 10 minutes into the testimony of the

Government’s fourth witness—SA Carter—the Defense objected to a question by the Government



                                                    4
pertaining to SA Carter’s second forensic search of Defendant’s electronic devices and moved to

suppress SA Carter’s testimony as it related to video evidence of rape and child pornography

discovered during that search. In objecting, Defendant raised for the first time the argument that

his consent to search his electronic devices did not extend to the second search conducted by SA

Carter. 6

        The Court denied the motion to suppress as untimely. The Court noted that, in addition to

the fact that it had already once before continued the trial to accommodate Defendant’s first

untimely filing, Defendant’s second motion to suppress was not made by the start of trial as

required by Rule 12. The Court also found that Defendant had offered no good cause to justify the

untimeliness of Defendant’s suppression motion. Thus, the trial proceeded forward.

        The next day, on August 23, 2017, Defendant filed a Motion for Reconsideration

requesting that the Court reconsider its ruling that Defendant’s objection was untimely and

consider his motion to suppress on the merits. (Dkt. No. 83 at 2). 7 The Court denied Defendant’s

Motion for Reconsideration from the bench.




6
  On April 29, 2014, VIPD officers interviewed Defendant about the allegations against him and
obtained his consent to search his electronic devices, which consisted of his Galaxy Note III cell
phone and Apple iPad. VIPD turned over Defendant’s electronic devices to SA Carter to conduct
a forensic search for evidence pertaining to rape or child pornography. The extraction report
generated in 2014 and admitted into evidence during trial showed communications of a sexual
nature between Defendant and at least one of the minor victims, including photographs that he sent
to her of his genitalia. Defendant was arrested on May 2, 2014. Law enforcement retained
possession of Defendant’s electronic devices throughout the entirety of this case. On or around
March 3, 2016, SA Carter conducted a second search of Defendant’s electronic devices, which
yielded video evidence of Defendant’s sexual conduct with the two minor victims.
7
   On the merits, Defendant argued that the suppression of certain photos and videos from his
electronic devices was warranted because law enforcement, in conducting a second search of his
devices, violated his Fourth Amendment right against unreasonable searches and seizures. (See
Dkt. No. 83 at 1).


                                                5
         On August 24, 2017, at the conclusion of the Government’s case-in-chief, Defendant made

a Motion for Judgment of Acquittal pursuant to Rule 29 of the Federal Rules of Criminal Procedure

(“Fed.R.Crim.P.”). On August 25, 2017, the Court granted in part and denied in part Defendant’s

Rule 29 Motion, dismissing Counts 8, 10, and 12 (Aggravated Rape Second Degree) for lack of

sufficient evidence to sustain a conviction. (Dkt. No. 94). On the same day, the jury returned a

verdict finding Defendant guilty on all other remaining counts. Id.

         On November 27, 2017, Defendant filed the instant Motion, (Dkt. No. 97), 8 which the

Government opposed on December 11, 2017. (Dkt. No. 99).

                                       II.     DISCUSSION

         In the present Rule 29/33 Motion, Defendant argues that he is entitled to either an acquittal

or, in the alternative, a new trial because the District Court erred when it deemed his motion to

suppress as untimely, thus overruling his objection to SA Carter’s testimony at trial. (Dkt. No. 98

at 2). Defendant contends that by doing so, the Court did not give “due consideration” to the merits

of his motion to suppress, in violation of his Fifth Amendment right to due process. (Dkt. No. 98

at 2).

         As a preliminary matter, the Court notes that Defendant’s two-page memorandum in

support of the instant Motion provides scant analysis or authority for the relief that he seeks. This



8
  While under normal circumstances, Defendant’s Motion would be untimely, events occurring in
this District renders the filing timely. Generally, under Rule 29, Fed.R.Crim.P., “[a] defendant may
move for a judgment of acquittal, or renew such a motion, within 14 days after a guilty verdict.”
The same is true for a Rule 33 filing grounded on any other reason other than newly discovered
evidence. Fed.R.Crim.P. 33(b)(2). Thus, Defendant’s deadline to file a Rule 29/33 motion was
initially September 8, 2017, i.e., 14 days after the guilty verdict on August 25, 2017. The Court
memorialized this deadline in its Order for post-trial briefing issued on August 29, 2017. (Dkt. No.
94). In response to Defendant’s request for an extension, the Court extended the filing deadline to
September 9, 2017. (Dkt. No. 96). Hurricanes Irma and Maria hit the U.S. Virgin Islands on
September 6, 2017 and September 20, 2017, respectively. Due to their impact, the Court issued
two General Orders which continued all matters until November 27, 2017.
                                                  6
is, in and of itself, “sufficient to deny Defendant’s request for a judgment of acquittal or the grant

of a new trial.” United States v. Savage, 2014 WL 4631976, at *2 (E.D. Pa. Sept. 17, 2014). In

addition to the inadequacy of the Rule 29/33 Motion in this regard, the Motion also fails on the

merits.

          A.     Rule 29 Motion for Judgment of Acquittal

                 1.      Applicable Legal Principles

          Rule 29 provides that “[i]f the jury has returned a guilty verdict, the court may set aside the

verdict and enter an acquittal.” Fed.R.Crim.P. 29(c)(2). More specifically, “the Court on the

defendant’s motion must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed.R.Crim.P. 29(a). When assessing motions under Rule 29,

the Court must “review the record in the light most favorable to the prosecution to determine

whether any rational trier of fact could have found proof of guilt beyond a reasonable doubt based

on the available evidence.” United States v. Wolfe, 245 F.3d 257, 261 (3d Cir. 2001).

          In determining a Rule 29 motion, evidence is not viewed in a vacuum but in relation to the

totality of the evidence elicited in a case. See United States v. Pavulak, 700 F.3d 651, 668 (3d Cir.

2012) (noting that, in reviewing a sufficiency of evidence claim, courts “‘examine the totality of

the evidence, both direct and circumstantial’”) (quoting United States v. Starnes, 583 F.3d 196,

206 (3d Cir. 2009) (internal citation omitted)). Thus, “[t]he question is whether all the pieces of

evidence against the defendant, taken together, make a strong enough case to let a jury find him

guilty beyond a reasonable doubt.” United States v. Caraballo-Rodriguez, 726 F.3d 418, 432 (3d

Cir. 2013) (quoting United States v. Cooper, 567 F.2d 252, 254 (3d Cir. 1977) (quotations

omitted)). The Court must “draw all reasonable inferences in favor of the jury verdict.” United

States v. Anderskow, 88 F.3d 245, 251 (3d Cir. 1996). “The verdict of a jury must be sustained if



                                                    7
there is substantial evidence, taking the view most favorable to the Government, to support it.”

United States v. Iafelice, 978 F.2d 92, 94 (3d Cir. 1992) (internal citation and quotation marks

omitted). This standard is “highly deferential” of the jury’s verdict. United States v. Hart, 273 F.3d

363, 371 (3d Cir. 2001) (internal citation omitted). Accordingly, “[t]he burden on a defendant who

raises a challenge to the sufficiency of the evidence is extremely high.” United States v. Serafini,

233 F.3d 758, 770 (3d Cir. 2000). Indeed, challenges to the sufficiency of the evidence supporting

a jury verdict “should be confined to cases where the prosecution’s failure is clear.” United States

v. Smith, 294 F.3d 473, 476 (3d Cir. 2002) (internal citation and quotation marks omitted). “Only

when the record contains no evidence, regardless of how it is weighed, from which the jury could

find guilt beyond a reasonable doubt,” may the Court overturn the jury’s verdict. United States v.

McNeill, 887 F.2d 448, 450 (3d Cir. 1990) (internal citation and quotation marks omitted).

               2.      Analysis

       The Court finds no merit to Defendant’s request for a judgment of acquittal under Rule 29.

As the Government rightly points out (Dkt. No. 99 at 2), Defendant presents no arguments

challenging the sufficiency of the evidence against him so as to provide a basis to justify acquittal.

Instead, the Court finds that the Government produced sufficient evidence at trial by which the

jury could have concluded, beyond a reasonable doubt, that Defendant was guilty of the crimes

charged. The evidence presented by the Government included the testimony of the two minor

victims, their mother, and various law enforcement officials involved in the investigation, as well

as text messages between Defendant and one of the minor victims, and video and photographic

evidence depicting Defendant participating in sex acts with the minor victims. Viewed in the light

most favorable to the Government, the Court concludes that a reasonable jury could find that the

Government proved all the elements of the offenses of which Defendant was convicted beyond a



                                                  8
reasonable doubt. See e.g., United States v. Gutierrez-Calderon, 2017 WL 6028462, at *12 (D.V.I.

Dec. 5, 2017). Accordingly, the Court will deny Defendant’s Motion for Judgment of Acquittal

under Rule 29.

        B.       Rule 33 Motion for A New Trial

        In addition to seeking relief under Rule 29, Defendant’s Motion also requests, in the

alternative, that this Court grant him a new trial. (Dkt. No. 98 at 1-2). For the reasons discussed

below, the Court will also deny this request.

                 1.      Applicable Legal Principles

        A motion for a new trial is properly made under Rule 33(a), Fed.R.Crim.P., which

provides: “[u]pon the defendant’s motion, the court may vacate any judgment and grant a new trial

if the interest of justice so requires.” This rule generally gives the district court broad discretion in

determining whether a new trial is appropriate. See U.S. v. Jasin, 280 F.3d 355, 360 (3d Cir. 2002);

Gov’t of Virgin Islands v. Commissiong, 706 F. Supp. 1172, 1184 (D.V.I. 1989). In evaluating a

Rule 33 motion, “’[u]nlike an insufficiency of the evidence claim, [] a district court . . . does not

view the evidence favorably to the Government, but instead exercises its own judgment in

assessing the Government’s case.’” United States v. Silveus, 542 F.3d 993, 1004 (3d Cir. 2008)

(quoting United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002)).

        A court may grant a Rule 33 motion on either of two grounds: “[T]he court may grant a

new trial if, after weighing the evidence, it determines that there has been a miscarriage of justice

. . . [or] . . . if trial error had a substantial influence on the verdict.” Id. (internal citations omitted).

A miscarriage of justice has occurred, “that is an innocent person has been convicted,” Silveus,

542 F.3d at 1004–05 (quoting Johnson, 302 F.3d at 150), in circumstances where “the jury’s

verdict is contrary to the weight of the evidence.” United States v. Brennan, 326 F.3d 176, 189 (3d



                                                      9
Cir. 2003) (quoting Johnson, 302 F.3d at 150). Accordingly, such a situation would warrant a new

trial. Brennan, 326 F.3d at 189. Alternatively, a new trial is also warranted on the basis of trial

error “if there is a reasonable probability that error infecting the prior proceedings could have had

a substantial influence on the jury’s decision.” United States v. Harper, 2014 WL 3708071, at *3

(D.V.I. July 25, 2014), aff’d sub nom. United States v. Flanders, 635 F. App’x 74 (3d Cir. 2015)

(internal citation and quotation marks omitted). Such error, therefore, must be shown to have

prejudiced the defendant. See United States v. Davis, 233 F. Supp. 2d 695, 698-99 (E.D. Pa. 2002),

aff’d, 397 F.3d 173 (3d Cir. 2005).

        “[T]he Third Circuit has implied in its jurisprudence that a Rule 33 Motion is not a forum

for litigating issues that could have been raised prior to or during trial.” United States v. Stradford,

2008 WL 2275999, at *3 (D.N.J. May 30, 2008), aff’d, 394 F. App’x 923 (3d Cir. 2010) (citing as

example United States v. Pelullo, 105 F.3d 117, 126–27 (3d Cir. 1997)). Rule 33 Motions should

be “granted sparingly and only in exceptional cases.” Gov’t of Virgin Islands v. Derricks, 810 F.2d

50, 55 (3d Cir. 1987); see also United States v. Ponton, 337 F. App’x 179, 181 (3d Cir. 2009)

(“[N]ew trials because the verdict is against the weight of the evidence are proper only when the

record shows that the jury's verdict resulted in a miscarriage of justice or where the verdict, on the

record, cries out to be overturned or shocks our conscience.”).

                2.      Analysis

                        a.      Miscarriage of Justice

        Defendant offers no argument that, based on the evidence adduced, a miscarriage of justice

has taken place. He simply argues that the District Court erred in denying his second motion to

suppress as untimely and seeks the alternative relief of a new trial. (Dkt. No. 98 at 1-2). He has

therefore failed to apprise the Court of the “serious danger that a miscarriage of justice has



                                                  10
occurred.” Johnson, 302 F.3d at 150. For the same reasons discussed above, the Court—based on

its independent assessment of the Government’s case—is convinced that no “miscarriage of

justice” occurred here as the jury verdict was clearly supported by the weight of the evidence that

was presented at trial. Brennan, 326 F.3d at 189-91. Ample testimonial evidence (which included

testimony from both minor victims), as well as the photo and video evidence admitted at trial,

support the jury’s verdict. See United States v. Steptoe, 2003 WL 22016866, at *2-3 (E.D. Pa. June

19, 2003), aff’d, 126 F. App’x 47 (3d Cir. 2005). Accordingly, the Court finds that Defendant has

failed to show that a miscarriage of justice warranting a new trial has occurred here. Id. at *3.

                       b.      Trial Error

       The Court also finds no merit in Defendant’s argument that the alleged error at issue here—

i.e., the Court’s determination that Defendant’s second motion to suppress was untimely and its

resulting decision not to consider the merits of Defendant’s claim—violated his constitutional right

to due process. (Dkt. No. 98 at 2). Defendant’s failure to cite any authority for this proposition is

not surprising because there is no due process violation when a defendant is provided with an

opportunity prior to trial to litigate his motion. See U. S. ex rel. Harris v. Hendrick, 300 F. Supp.

554, 558 (E.D. Pa. 1969), aff’d sub nom. U. S. ex rel. Harris v. Hendricks, 423 F.2d 1096 (3d Cir.

1970) (finding that Defendant’s “[due process] rights were scrupulously protected” where he “was

afforded the opportunity to fully litigate” his motion to suppress prior to trial).

       Here, Defendant had more than ample opportunity to fully litigate his motion to suppress.

As noted above, there were two deadlines set in this case for Defendant to file pretrial motions:

December 26, 2016 and February 21, 2017. Defendant missed both of these deadlines and then

artfully attempted to get around this fact on two occasions. On the first occasion, Defendant

attempted to submit an untimely motion to suppress on January 23, 2017—almost one month after



                                                  11
the pretrial motions deadline and approximately two weeks before trial—by styling it as a motion

in limine. The Court, in its discretion, allowed the untimely filing, which necessitated the

continuance of trial and the resulting interruption of the trial schedule.

        The Court continued the trial on January 26, 2017 in order to schedule an evidentiary

hearing. (Criminal Action No. 2016-0027, Dkt. No. 41). Thus, Defendant was on notice as early

as January 26, 2017 to adequately prepare for the anticipated evidentiary hearing and to raise any

available suppression arguments. However, although Defendant timely filed his suppression

motion by the February 21, 2017 pretrial motions deadline that was set following the filing of the

Indictment, and he had until the April 4, 2017 date of the evidentiary hearing to contemplate his

position and plan his presentation, Defendant apparently did not present all of the suppression

arguments that he ultimately determined were appropriate. Then, Defendant sought to rectify the

problem by attempting to present another suppression motion six months after the February 21st

deadline by way of an objection during trial to certain testimony of the fourth witness presented

by the Government. On this second occasion where Defendant sought to avoid the pretrial motions

deadline, the Court rightly ruled that the motion was untimely and properly exercised its discretion

to deny the motion accordingly. See United States v. Atkins, 702 F. App’x 890, 894 (11th Cir.

2017) (district court acted within its discretion in denying a motion to suppress that was filed four

months after the deadline at the start of trial before jury selection). The fact that Defendant was

provided ample opportunity to present his motion to suppress is all that due process requires. See

Hendrick, 300 F. Supp. at 558. Thus, the Court’s rejection of Defendant’s untimely motion does

not constitute a trial error that provides the basis for a new trial.




                                                   12
                       c.      Rule 12 Motion to Suppress

      Finally, the Court rejects Defendant’s contention that the Court erred in deeming his second

motion to suppress untimely when, pursuant to Rule 12(c)(1), Fed.R.Crim.P., he made his motion

at the start of trial, i.e., the same day the jury was sworn. (Dkt. No. 98 at 2). Defendant’s argument

misses the mark.

       Under Rule 12, a motion to suppress evidence must be made by the court’s deadline for

pretrial motions. United States v. Staton, 605 F. App’x 110, 113 (3d Cir. 2015) (citing

Fed.R.Crim.P. 12(b)(3), (c)(1)). If the court does not set a deadline for pretrial motions, “the

deadline is the start of trial.” Fed.R.Crim.P. 12(c)(1). 9 For Rule 12 purposes, the start of trial is

when “jeopardy attaches.” According to the Advisory Committee notes accompanying the 2014

amendments to Rule 12(c):

               Paragraph (c)(1) retains the existing provisions for establishing the time when
               pretrial motions must be made, and adds a sentence stating that unless the court sets
               a deadline, the deadline for pretrial motions is the start of trial, so that motions may
               be ruled upon before jeopardy attaches.

Fed.R.Crim.P. 12, Advisory Committee’s notes to 2014 amendments (emphasis added). This

makes clear that the swearing-in of the jury serves as the “start of trial.” See Martinez v. Illinois,

572 U.S. 833, 839 (2014) (noting that jeopardy attaches when the jury is empaneled and sworn);

Serfass v. United States, 420 U.S. 377, 388 (1975) (same). If jeopardy attaches once the jury is

empaneled and sworn, a motion to suppress—in order to be ruled upon before jeopardy attaches—

must be made before the jury is empaneled and sworn. Cf. United States v. Nicholson, 716 F.

App’x 400, 414 (6th Cir. 2017), cert. denied, 138 S. Ct. 1337 (2018), and cert. denied sub nom.




9
  While a court may consider an untimely pretrial motion upon a showing of “good cause” for the
delay, Fed.R.Crim.P. 12(c)(3), Defendant did not seek to show good cause for the delay—and
indeed would have been hard-pressed to do so under the circumstances here.
                                                 13
Johnson v. United States, 138 S. Ct. 1582 (2018) (finding that trial court erred under Rule 12 in

holding defendant’s motion untimely when it was made during voir dire and before the jury was

sworn in).

       Defendant claims that the Court failed to set a deadline to file pretrial motions once the

Indictment was filed, relying instead on an earlier Order it had issued under the case’s original

docket number, Criminal Action No. 2016-0027, under which the Complaint and the Information

were filed. Defendant contends that the deadlines set under the original docket number were no

longer applicable to him when the case was transferred to Criminal Action No. 2017-0005, and

that the Court should have issued another scheduling order with new deadlines for the filing of

pretrial motions. (See Dkt. No. 98 at 2). Defendant argues that because the Court did not do so, his

deadline to file a motion to suppress became the “start of trial,” pursuant to Rule 12(c)(1), which

in turn, “was at the swearing of the jury.” Id. Defendant claims that because he made his motion

to suppress the same day the jury was sworn, his motion was timely and should have been

considered by the Court as such. (Dkt. No. 98 at 2). The Court finds that Defendant’s arguments

are at odds with both the facts of this case and Rule 12.

       Contrary to Defendant’s argument that the Court did not set a deadline for pretrial motions

in Criminal Action No. 2017-0005 (Dkt. No. 98 at 1), the entry at Dkt. No. 5 reveals that there

was, in fact, a schedule set which established February 21, 2017 as the deadline for pretrial

motions. 10 Thus, the fact that Defendant missed this deadline under the circumstances here means




10
   In his attempt to refute this fact, Defendant argued during trial that a minute entry in the docket
does not establish valid deadlines. The Court finds this argument meritless. An oral order read into
the record by the magistrate judge that is then “clearly reflected in . . . the docketed minute entry
of same,” does not necessitate a separate written order to be binding upon the parties. See In re
Gabapentin Patent Litig., 312 F. Supp. 2d 653, 658 (D.N.J. 2004). Here, minutes for the
proceeding before Magistrate Judge Cannon reveal that he orally read into the record the pretrial
                                                 14
that his motion to suppress was waived by the time he raised it during trial. United States v. Staton,

605 F. App’x 110, 113 (3d Cir. 2015) (“If a party does not meet the deadline for making a motion

to suppress, the motion is untimely, and deemed waived absent a showing of good cause for the

delay.”) (internal citation, quotation marks, and brackets omitted).

        Moreover, even if a pretrial motions deadline had not been set—which it was—

Defendant’s reliance on the provisions of Rule 12 would still be unavailing. Here, Defendant made

his motion to suppress after the jury was empaneled and sworn, after opening statements were

made, and in the midst of the testimony of the Government’s fourth witness—way beyond the start

of trial under Rule 12. In other words, Defendant made his motion to suppress after jeopardy had

already attached and would thus be untimely even if Rule 12 were applicable. Fed.R.Crim.P. 12,

Advisory Committee’s notes to 2014 amendments; United States v. Kessee, 992 F.2d 1001, 1003

(9th Cir. 1993) (finding that trial court did not abuse its discretion when it deemed defendant’s

motion to suppress as untimely because it was made after jury selection had already taken place).

        In view of the foregoing, the Court’s finding that Defendant’s motion to suppress, made

during trial, was untimely did not violate Rule 12. Accordingly, Rule 12 does not provide a viable

avenue for a new trial. 11



deadlines and the trial date, which were then memorialized in the docketed minute entry. (Dkt. No.
5).
11
    The Court finds that Defendant’s arguments fail for the same reasons, even if they were
considered under the standards of a motion for reconsideration—a position which the Government
urges in its opposition wherein it argues that Defendant’s instant Motion is in actuality just another
motion for reconsideration. (Dkt. No. 99 at 4). The purpose of a motion for reconsideration “is to
correct manifest errors of law or fact or to present newly discovered evidence,” Max’s Seafood
Café by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation and
quotation marks omitted), and it is “not to be used as ‘a vehicle for registering disagreement with
the court’s initial decision, for rearguing matters already addressed by the court, or for raising
arguments that could have been raised before but were not.’” Greene v. V.I. Water & Power Auth.,
2012 WL 4755061, at *2 (D.V.I. Oct. 5, 2012) (quoting Bostic v. AT & T of the V.I., 312 F.Supp.2d
                                                 15
                                    III.    CONCLUSION

       For the reasons discussed above, the Court finds that the evidence presented at trial was

sufficient under Rule 29 to sustain Defendant’s conviction. The Court also finds that Defendant is

not entitled to a new trial under Rule 33. Accordingly, Defendant’s “Rule 29 Motion for Judgment

of Acquittal or For A New Trial,” (Dkt. No. 97), is denied.

       An appropriate Order accompanies this Opinion.

Date: August 5, 2019                                _________/s/_________
                                                    WILMA A. LEWIS
                                                    Chief Judge




731, 733 (D.V.I. 2004)). As discussed above, Defendant’s suppression argument would fail in each
of the foregoing respects. Thus, Defendant’s cause would not be advanced even if considered as a
motion for reconsideration.
                                               16
